     Case 15-01891         Doc 95        Filed 04/25/19 Entered 04/25/19 10:07:22               Desc Main
                                           Document     Page 1 of 6

                               UNITED STATES BANKRUPTCY COURT
                                NORTHERN DISTRICT OF ILLINOIS
                                       EASTERN DIVISION

       In re: JAKUBOWSKI, ALEKSANDER                                  §    Case No. 15-01891
              JAKUBOWSKI, LILIANA                                     §
                                                                      §
   Debtor(s)                                                          §
         CHAPTER 7 TRUSTEE'S FINAL ACCOUNT AND DISTRIBUTION
  REPORT CERTIFICATION THAT THE ESTATE HAS BEEN FULLY ADMINISTERED
                 AND APPLICATION TO BE DISCHARGED (TDR)

         THOMAS E. SPRINGER, chapter 7 trustee, submits this Final Account,
Certification that the Estate has been Fully Administered and Application to be Discharged.

         1) All funds on hand have been distributed in accordance with the Trustee's Final Report
and, if applicable, any order of the Court modifying the Final Report. The case is fully
administered and all assets and funds which have come under the trustee's control in this case
have been properly accounted for as provided by law. The trustee hereby requests to be
discharged from further duties as a trustee.

        2) A summary of assets abandoned, assets exempt, total distributions to claimants, claims
discharged without payment, and expenses of administration is provided below:


 Assets Abandoned: $490,869.27                          Assets Exempt: $181,771.21
 (without deducting any secured claims)
 Total Distribution to Claimants:$0.00                 Claims Discharged
                                                       Without Payment: $654,240.56

 Total Expenses of Administration:$10,000.00


         3) Total gross receipts of $     10,000.00      (see Exhibit 1 ), minus funds paid to the debtor
 and third parties of $       0.00    (see Exhibit 2  ), yielded net receipts of $10,000.00
from the liquidation of the property of the estate, which was distributed as follows:




UST Form 101-7-TDR (10/1/2010)
     Case 15-01891           Doc 95       Filed 04/25/19 Entered 04/25/19 10:07:22                      Desc Main
                                            Document     Page 2 of 6


                                        CLAIMS              CLAIMS             CLAIMS             CLAIMS
                                      SCHEDULED            ASSERTED           ALLOWED              PAID


 SECURED CLAIMS
 (from Exhibit 3)                              $0.00          $75,739.96         $75,739.96             $0.00

 PRIORITY CLAIMS:
    CHAPTER 7 ADMIN. FEES
    AND CHARGES
    (from Exhibit 4 )                           0.00           12,259.57         12,259.57          10,000.00

   PRIOR CHAPTER
   ADMIN. FEES AND
   CHARGES (fromExhibit 5 )                     0.00                0.00               0.00                 0.00
   PRIORITY UNSECURED
   CLAIMS (from Exhibit 6 )                     0.00                0.00               0.00                 0.00
 GENERAL UNSECURED
 CLAIMS (fromExhibit 7)                         0.00          654,240.56         654,240.56                 0.00

                                               $0.00         $742,240.09        $742,240.09        $10,000.00
 TOTAL DISBURSEMENTS

          4) This case was originally filed under Chapter 7 on January 21, 2015.
  The case was pending for 49 months.

          5) All estate bank statements, deposit slips, and canceled checks have been submitted to
  the United States Trustee.

           6) An individual estate property record and report showing the final accounting of the
  assets of the estate is attached as Exhibit 8 . The cash receipts and disbursements records for
  each estate bank account, showing the final accounting of the receipts and disbursements of
  estate funds is attached as Exhibit 9 .

          Pursuant to Fed R Bank P 5009, I hereby certify, under penalty of perjury, that the
  foregoing report is true and correct.

  Dated: 03/15/2019                 By: /s/THOMAS E. SPRINGER
                                        Trustee


  STATEMENT: This Uniform Form is associated with an open bankruptcy case, therefore, Paperwork Reduction
  Act exemption 5 C.F.R. §1320.4(a)(2) applies.




UST Form 101-7-TDR (10/1/2010)
                    Case 15-01891             Doc 95        Filed 04/25/19 Entered 04/25/19 10:07:22                          Desc Main
                                                              Document     Page 3 of 6



                                                                 EXHIBITS TO
                                                               FINAL ACCOUNT



EXHIBIT 1 GROSS RECEIPTS

                                                                                           UNIFORM                                 $ AMOUNT
               DESCRIPTION
                                                                                          TRAN. CODE 1                             RECEIVED
     Rainy Lake Onterio 40 Percent Owner with Allen                                       1110-000                                   10,000.00


    TOTAL GROSS RECEIPTS                                                                                                            $10,000.00

1
    The Uniform Transaction Code is an accounting code assigned by the trustee for statistical reporting purposes.


EXHIBIT 2 FUNDS PAID TO DEBTOR & THIRD PARTIES

                                                                                           UNIFORM                                 $ AMOUNT
        PAYEE                                      DESCRIPTION
                                                                                          TRAN. CODE                                  PAID
                                                                  None

    TOTAL FUNDS PAID TO DEBTOR AND THIRD                                                                                                $0.00
    PARTIES

EXHIBIT 3 SECURED CLAIMS


                                                      UNIFORM          CLAIMS
       CLAIM                                                          SCHEDULED               CLAIMS                  CLAIMS            CLAIMS
        NO.               CLAIMANT                     TRAN.           (from Form            ASSERTED                ALLOWED             PAID
                                                       CODE                6D)
           1      American Realty &                    4220-000            N/A                     75,739.96           75,739.96                  0.00
                  Management, Ltd.

    TOTAL SECURED CLAIMS                                                          $0.00          $75,739.96           $75,739.96                 $0.00



EXHIBIT 4 CHAPTER 7 ADMINISTRATIVE FEES and CHARGES


                                                      UNIFORM
        PAYEE                                                          CLAIMS                 CLAIMS                  CLAIMS            CLAIMS
                                                       TRAN.
                                                                      SCHEDULED              ASSERTED                ALLOWED             PAID
                                                       CODE
 Trustee Compensation - THOMAS E. SPRINGER                  2100-000             N/A                  1,750.00          1,750.00            1,750.00

 Attorney for Trustee Fees (Trustee Firm) - 3110-000                             N/A                 10,372.50         10,372.50            8,112.93
 THOMAS E. SPRINGER
 Other - INTERNATIONAL SURETIES, LTD.       2300-000                             N/A                      2.77              2.77                  2.77

 Other - Rabobank, N.A.                                     2600-000             N/A                    10.06              10.06                 10.06

 Other - Rabobank, N.A.                                     2600-000             N/A                    15.80              15.80                 15.80




UST Form 101-7-TDR (10/1/2010)
             Case 15-01891        Doc 95   Filed 04/25/19 Entered 04/25/19 10:07:22                   Desc Main
                                             Document     Page 4 of 6
 Other - Rabobank, N.A.                     2600-000            N/A                 13.38          13.38          13.38

 Other - Rabobank, N.A.                     2600-000            N/A                 14.32          14.32          14.32

 Other - Rabobank, N.A.                     2600-000            N/A                 13.82          13.82          13.82

 Other - Rabobank, N.A.                     2600-000            N/A                 15.70          15.70          15.70

 Other - Rabobank, N.A.                     2600-000            N/A                 13.78          13.78          13.78

 Other - Rabobank, N.A.                     2600-000            N/A                 15.18          15.18          15.18

 Other - Rabobank, N.A.                     2600-000            N/A                 14.69          14.69          14.69

 Other - Rabobank, N.A.                     2600-000            N/A                  7.57           7.57           7.57

 TOTAL CHAPTER 7 ADMIN. FEES                              N/A                 $12,259.57      $12,259.57    $10,000.00
 AND CHARGES


EXHIBIT 5 PRIOR CHAPTER ADMINISTRATIVE FEES and CHARGES


                                        UNIFORM
    PAYEE                                             CLAIMS              CLAIMS             CLAIMS        CLAIMS
                                         TRAN.
                                                     SCHEDULED           ASSERTED           ALLOWED         PAID
                                         CODE
                                                   None

 TOTAL PRIOR CHAPTER ADMIN.                               N/A                       $0.00          $0.00          $0.00
 FEES AND CHARGES


EXHIBIT 6 PRIORITY UNSECURED CLAIMS


                                        UNIFORM       CLAIMS              CLAIMS
   CLAIM                                             SCHEDULED           ASSERTED            CLAIMS        CLAIMS
    NO.           CLAIMANT               TRAN.         (from Form       (from Proofs of     ALLOWED         PAID
                                         CODE              6E)               Claim)
                                                   None

 TOTAL PRIORITY UNSECURED                                       $0.00               $0.00          $0.00          $0.00
 CLAIMS


EXHIBIT 7 GENERAL UNSECURED CLAIMS


                                        UNIFORM       CLAIMS              CLAIMS
   CLAIM                                             SCHEDULED           ASSERTED            CLAIMS        CLAIMS
    NO.           CLAIMANT               TRAN.         (from Form       (from Proofs of     ALLOWED         PAID
                                         CODE              6F)               Claim)
      2    MB Financial Bank NA         7100-000          N/A                 652,731.19      652,731.19           0.00

      3    American Express Centurion   7100-000          N/A                    1,509.37       1,509.37           0.00
           Bank
 TOTAL GENERAL UNSECURED                                        $0.00        $654,240.56     $654,240.56          $0.00
 CLAIMS




UST Form 101-7-TDR (10/1/2010)
                        Case 15-01891                      Doc 95        Filed 04/25/19 Entered 04/25/19 10:07:22                                            Desc Main
                                                                           Document     Page 5 of 6
                                                                                                                                                                                  Exhibit 8


                                                                                    Form 1                                                                                       Page: 1

                                            Individual Estate Property Record and Report
                                                             Asset Cases
Case Number: 15-01891                                                                       Trustee:         (330640)       THOMAS E. SPRINGER
Case Name:         JAKUBOWSKI, ALEKSANDER                                                   Filed (f) or Converted (c): 01/21/15 (f)
                   JAKUBOWSKI, LILIANA                                                      §341(a) Meeting Date:           02/23/15
Period Ending: 03/15/19                                                                     Claims Bar Date:                02/18/16

                                 1                                          2                           3                          4                    5                    6

                     Asset Description                                  Petition/             Estimated Net Value             Property            Sale/Funds           Asset Fully
          (Scheduled And Unscheduled (u) Property)                    Unscheduled        (Value Determined By Trustee,       Abandoned            Received by       Administered (FA)/
                                                                         Values             Less Liens, Exemptions,          OA=§554(a)            the Estate        Gross Value of
Ref. #                                                                                          and Other Costs)                                                    Remaining Assets

 1        Single Family Home 8 Heaton Court, Sugar Grove,                 210,000.00                           0.00                                          0.00                     FA
            IL 60154

 2        Rainy Lake Onterio 40 Percent Owner with Allen                   95,000.00                     30,000.00                                     10,000.00                      FA
           Zucchiatte

 3        3925 S Pointe Dr, Unit E, DeKalb, Illinois, Co                  100,000.00                           0.00                                          0.00                     FA
            Signed for Daughter Anna Kups

 4        Checking Account: Fifth Third Bank Acct. #                            210.00                         0.00                                          0.00                     FA
           Ending; XXXX5409;

 5        Checking Account: Chase Bank Acct. # Ending: XXX                      102.27                         0.00                                          0.00                     FA

 6        Checking Account: West Suburban Bank Acct. #                      1,200.00                           0.00                                          0.00                     FA
           Ending: XXXX6825

 7        Misc. Household Goods                                             1,000.00                           0.00                                          0.00                     FA

 8        Misc. Clothing and Apparel                                            500.00                         0.00                                          0.00                     FA

 9        IRA: Fidelity Investments                                        80,000.00                           0.00                                          0.00                     FA

10        IRA: Fidelity Investments                                        93,000.00                           0.00                                          0.00                     FA

11        1998 Mercedes E320 Miles: 225,000                                     735.00                         0.00                                          0.00                     FA

12        2010 Ford Focus Miles: 77,000                                     4,122.00                           0.00                                          0.00                     FA

 12      Assets      Totals (Excluding unknown values)                   $585,869.27                    $30,000.00                                    $10,000.00                   $0.00



      Major Activities Affecting Case Closing:

                  Trustee sold Trustee's Right, title and interest in the property located in Canada to the co-owners for a lump sum of $10,000 pursuant to court order. Trustee to review
                  claims and file Final report

      Initial Projected Date Of Final Report (TFR):         February 15, 2017                 Current Projected Date Of Final Report (TFR):          October 17, 2018 (Actual)




                                                                                                                                                Printed: 03/15/2019 01:51 PM       V.14.50
                        Case 15-01891                    Doc 95      Filed 04/25/19 Entered 04/25/19 10:07:22                                                 Desc Main
                                                                       Document     Page 6 of 6
                                                                                                                                                                                Exhibit 9


                                                                                  Form 2                                                                                         Page: 1

                                                   Cash Receipts And Disbursements Record
Case Number:         15-01891                                                                       Trustee:            THOMAS E. SPRINGER (330640)
Case Name:           JAKUBOWSKI, ALEKSANDER                                                         Bank Name:          Rabobank, N.A.
                     JAKUBOWSKI, LILIANA                                                            Account:            ******2266 - Checking Account
Taxpayer ID #: **-***5085                                                                           Blanket Bond:       $5,000,000.00 (per case limit)
Period Ending: 03/15/19                                                                             Separate Bond: N/A

   1            2                          3                                        4                                               5                     6                 7

 Trans.     {Ref #} /                                                                                                           Receipts        Disbursements    Checking
  Date      Check #          Paid To / Received From                Description of Transaction                 T-Code              $                  $       Account Balance
12/08/17       {2}        Gary Piccony and Alan             purchase of Trustee''s 1/3 interest in real estate 1110-000             10,000.00                               10,000.00
                          Zucchiatti/Morgan Associates
12/29/17                  Rabobank, N.A.                    Bank and Technology Services Fee                   2600-000                                        10.06            9,989.94
01/31/18                  Rabobank, N.A.                    Bank and Technology Services Fee                   2600-000                                        15.80            9,974.14
02/13/18      101         INTERNATIONAL SURETIES, LTD.      BOND PREMIUM PAYMENT ON LEDGER                     2300-000                                         2.77            9,971.37
                                                            BALANCE AS OF 02/13/2018 FOR CASE
                                                            #15-01891, yearly bond premium
02/28/18                  Rabobank, N.A.                    Bank and Technology Services Fee                   2600-000                                        13.38            9,957.99
03/30/18                  Rabobank, N.A.                    Bank and Technology Services Fee                   2600-000                                        14.32            9,943.67
04/30/18                  Rabobank, N.A.                    Bank and Technology Services Fee                   2600-000                                        13.82            9,929.85
05/31/18                  Rabobank, N.A.                    Bank and Technology Services Fee                   2600-000                                        15.70            9,914.15
06/29/18                  Rabobank, N.A.                    Bank and Technology Services Fee                   2600-000                                        13.78            9,900.37
07/31/18                  Rabobank, N.A.                    Bank and Technology Services Fee                   2600-000                                        15.18            9,885.19
08/31/18                  Rabobank, N.A.                    Bank and Technology Services Fee                   2600-000                                        14.69            9,870.50
09/28/18                  Rabobank, N.A.                    Bank and Technology Services Fee                   2600-000                                         7.57            9,862.93
12/14/18      102         THOMAS E. SPRINGER                Dividend paid 100.00% on $1,750.00, Trustee        2100-000                                    1,750.00             8,112.93
                                                            Compensation; Reference:
12/14/18      103         THOMAS E. SPRINGER                Dividend paid 78.21% on $10,372.50,                3110-000                                    8,112.93                 0.00
                                                            Attorney for Trustee Fees (Trustee Firm);
                                                            Reference:

                                                                                 ACCOUNT TOTALS                                     10,000.00             10,000.00               $0.00
                                                                                         Less: Bank Transfers                            0.00                   0.00
                                                                                 Subtotal                                           10,000.00             10,000.00
                                                                                         Less: Payments to Debtors                                              0.00
                                                                                 NET Receipts / Disbursements                     $10,000.00             $10,000.00

                                Net Receipts :        10,000.00
                                                  ————————                                                                            Net             Net                   Account
                                  Net Estate :       $10,000.00                  TOTAL - ALL ACCOUNTS                               Receipts     Disbursements              Balances

                                                                                 Checking # ******2266                             10,000.00              10,000.00                0.00

                                                                                                                                  $10,000.00             $10,000.00               $0.00




{} Asset reference(s)                                                                                                                        Printed: 03/15/2019 01:51 PM        V.14.50
